 IntheMatter of WESTERNUNIONTEr.EGRAI'HCOMPANYandCo1IMERCIAL TELEGRAPHERS'UNION,A. F. L.Case No. R-270-Decided Augwstt 16, 191,1Jurisdiction:telegraph operations.Investigation and Certification of Representatives:existence of question : Com-pany refused to accordunion tecognition until certified by the Board ; inter-vening union preseulIn: no evidence of representation and not desiring toappear on the ballot, not accorded a place on the ballot; election necessary.Unit Appropriate for Collective Bargaining:employees in the commercial, traf-fic,and plant departments, but excluding the city superintendent, deliverymanager, commercial representative, city foremen, chiet operator,night chiefoperator, statistical clerk, night telephone supervisor, day telephone supervisor,automatic chief, and automatic supervisor.Mr. E. C. Ziesel,of Chicago, Ill., for the Company.Mr. William, Burke,of Detroit, Mich., andMr. Clifford MartinandMr. Richard Hang,of Grand Rapids, Mich., for the A. C. A.Mr. John B. Alcorm,of Detroit, Mich., andMr. Frank Powers,ofChicago, Ill., for the C. T. U.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 19, 1941, Commercial Telegraphers' Union, A. F. L.,herein called the C. T. U., filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Western Union Telegraph Company, Grand Rapids, Michi-gan, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Nation-al Labor Relations Act, 49 Stat. 449, herein called the Act.On June30, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the Regional Di-34 N L R. B., No. 58336 WESrFERN UNION TELEGRAPH COMPANY337rector to conduct it and to provide for an appropriate hearing upondue notice.On July 11, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. T. U.,and American Communications Association, herein called the A. C. A.Pursuant to notice, a hearing was held on July 18, 1941, at GrandRapids,Michigan, b6fore Woodrow J. Sandler, the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theC. T. U., and the A. C. A. were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues was affordedall parties.At the commencement of the hearing, the TrialExaminer--ranted a motion of the A. C. A. to intervene in these proceedings.During the course of the hearing the Trial Examiner granted motionsof the C. T. U. to amend its petition as to formal matters.The TrialExaminer made several other rulings on motions and objections to theadmissionof evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWestern Union Telegraph Company is a New York corporationwith its principal office at New York City. It is engaged throughoutthe United States and in various foreign countries in the receiving andtransmissionby telegraph and cable of intrastate, interstate, and in-ternationalcommunications. 'In the operation of its national and in-ternational communications system, the Company owns and operates211,530 miles of pole lines, 4,070 miles of landline cable, 1,876,876 milesof wire, 30,324 nautical miles of ocean cable, and 19,543 telegraphoffices.At the close of 1939 the Company employed approximately44,299 employees.The Company maintains an office in Grand Rapids,Michigan,with which we are here concerned.The Company admitsthat it is engaged in interstate commerce within the meaning of Sec-tion 2 (6) and (7) of the Act.II.THE ORGANIZATIONS INVOLVEDCommercial Telegraphers' Union is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipemployees at the Grand Rapids office of the Company.American Communications Association is a labor organizationaffiliated with the Congress of Industrial Organizations. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe C. T. U. has requested the Company to recognize it as the ex-clusive bargaining representative of the employees at the Grand Rapidsoffice of the Company.The Company denied this request until suchtime as the C. T. U. is certified by the Board.A statement of theRegional Director, introduced in evidence, shows that, the C. T. U.represents a substantial number of employees at the Grand Rapidsoffice ofthe Company.'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE APPROPRIATE UNITThe Company, the C. T. U., and the A. C. A. agree that all employ-ees in the commercial, plant, and traffic departments at the GrandRapids office of the Company should be included in the appropriateunit, and that the city superintendent, delivery manager, commercialrepresentative, city foremen, chief operator, night chief operator, andstatistical clerk should be excluded.They disagree, however, as to thedisposition to be made of certain other classes of employees.TheCompany and the A. C. A. urge that the night telephone supervisor,day telephone supervisor, automatic chief, and automatic supervisorshould be excluded from the unit, on the ground that they are super-visory employees.The C. T. U. contends that all such employeesshould be included in the unit.The night telephone supervisor, day telephone supervisor, auto-matic chief, and automatic supervisor all have substantially the samedegree of authority.They supervise the work of employees underthem, assign and distribute work, and report infractions of regula-tions.They earn approximately $15 to $20 a month more than thei The Regional Director reported that the C.T U. presented 63 membership applicationcards to him bearing the signatures of persons who appear on the Company's pay roll of,1941.There are 108 employees on the May 31, 1941,pay roll.The A.C. A pre-sented no evidence of membership among the employees at the Grand Rapids office andstated that it did not desire to appear on th- ballot in any election in these proceedings WESTERN UNION TELEGRAPH COMPANY339persons who work under them.We shall exclude them from the unitbecause of their supervisory status.We find that all employees in the commercial, plant, and trafficdepartments at the Grand Rapids office of the Company, excludingthe city superintendent, delivery manager, commercial representative,city foremen, chief operator, night chief operator, statistical clerk,night telephone supervisor, day telephone supervisor, automatic chief,and automatic supervisor, constitute a unit appropriate for the pur-poses of collective bargaining, and that said unit will insure to em-ployees of the Company the full benefit of their right to self-organiza-tion and to collective bargaining and otherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.As stated above, the A. C. A. stated that it does not desireto appear on the ballot in any election ordered by the Board in thisproceeding.The Company and the C. T. U. took no position withrespect to the eligibility date.In accordance with our usual practice,we shall direct that the employees of the Company eligible to vote inthe election shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of the Di-rection of Election herein, subject to such limitations and additions as,are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:,CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Western Union Telegraph Company, GrandRapids, Michigan, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees in the commercial, traffic, and plant departmentsat the Grand Rapids office of the Company, excluding the city superin-tendent, delivery manager, commercial representative, city foremen,chief operator, night chief operator, statistical clerk, night telephonesupervisor, day telephone supervisor, automatic chief, and automaticsupervisor, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Western Union Telegraph Company, Grand Rapids, Michigan,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations among all employees in the commercial, traffic, andplant departments at the Grand Rapids office of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding the city superintendent, delivery manager, com-mercial representative, city foremen, chief operator, night chief oper-ator, statistical clerk, night telephone supervisor, day telephone super-visor, automatic chief, automatic supervisor, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Commercial Telegraphers' Union,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.MR. EDWINS. SMITH took no part in the consideration of the aboveDecisionand Direction of Election.